Citation Nr: 0328286	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  01-01 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than July 19, 1999 
for the award of service connection for major depressive 
disorder as secondary to service connected disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from May 1978 to March 
1988.

This case comes before the Board of Veterans' Appeals on 
appeal from a July 2000 rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
major depressive disorder as secondary to service connected 
disability, and assigned an effective date of award as July 
19, 1999.


FINDINGS OF FACT

The veteran filed his original claim for service connection 
for major depressive disorder as secondary to service 
connected disability on July 19, 1999.


CONCLUSION OF LAW

Entitlement to an effective date earlier than July 19, 1999 
for the award of service connection for major depressive 
disorder secondary to service connected disability is not 
established.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.155, 3.400(b)(2)(i) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
during the pendency of this appeal.  In pertinent part, this 
law redefined VA's notice and duty to assist requirements.  
See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  
Some of these changes in law are potentially applicable to 
the claim on appeal, see generally Karnas v. Derwinski, 1 
Vet. App. 308 (1991), but the application of the VCAA in any 
particular case must be made on a case-by-case basis.  Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000).

The veteran contends that he is entitled to an effective date 
earlier than July 19, 1999 for his award of service 
connection for major depressive disorder as secondary to 
service connected disability.  A review of his statements of 
record discloses that his claim is based solely on the 
argument that his medical records reflected his treatment for 
psychiatric disability prior to the effective date of award, 
and that the RO had a duty to adjudicate a service connection 
claim without an informal or formal application being filed.  
He articulated his argument, in his VA Form 9 filing dated 
January 2001, as follows:

With all due respect, I was under the 
impression that when I submitted treatment 
records or documentation and "I do not ask 
for service connection for a specific 
condition and is clearly shown in my medical 
records the V.A. has to consider the condition 
not listed."  Why should the veteran who is 
disabled be compelled to fall on the sword of 
a technicality is that the right thing to do!  
To be treated in this fashion!  Therefore I 
feel that the major depressive disorder that I 
have should reflect July 7, 1998 "Effective 
date which is earlier than what they assessed 
which was July 19, 1999.

As addressed below, the Board finds that there is no 
statutory or regulatory basis in law which would permit a 
favorable decision in this claim.  His claim involves a 
question of law based upon a retroactive review of the 
evidence and documents of record prior to the assigned 
effective date, and the veteran does not raise any questions 
of fact which would make a material difference in this case.  
Where the law and not the facts are controlling, the 
provisions of the VCAA are inapplicable.  Livesay v. 
Prinicipi, 15 Vet. App. 165 (2001).

The material facts in this case are brief, and not in 
dispute.  The veteran served on active duty from May 1978 to 
March 1988.  His separation examination, dated February 1988, 
included a reference to separation anxiety from his wife, but 
he was discharged with a "NORMAL" clinical evaluation of 
his psychiatric status.

In pertinent part, the claims folder reflects that the 
veteran filed his original "Application for Compensation or 
Pension" in October 1992 for disability of the left 5th 
finger.  At that time, he did not refer to a claim for 
service connection for a psychiatric disability.  The RO 
granted service connection for nerve injury to the left 
little finger in February 1993, and assigned an initial non-
compensable evaluation.

The veteran next submitted an "Application for Compensation 
or Pension" in September 1998 seeking service connection for 
the following disabilities:

Achilles tendon left foot - 4-4-96
plantar fasciitis - 6-25-98 (right foot)
head & neck injury - 5-1-98 (herniated discs)
high blood pressure 1999
kidney stones & kidney flank obstruction - 6-98
gastritis/reflux - 10-96
lower back pain - 3/97 6/97
bursitis left shoulder

An April 1999 RO decision granted service connection for 
hypertension with an initial 10 percent rating; granted 
service connection for kidney stones with an initial non-
compensable rating; granted service connection for gastritis 
with reflux disease with an initial 10 percent rating; 
granted service connection for glaucoma with an initial 10 
percent rating; granted service connection for rotator cuff 
tendonitis with an initial non-compensable rating; granted 
service connection for Achilles tendon injury with an initial 
20 percent rating; granted service connection for right foot 
plantar fasciitis with an initial 20 percent evaluation; and 
granted service connection for cervical strain with an 
initial 10 percent evaluation.  The RO also denied claims for 
service connection for head injury, and low back strain.

Thereafter, a May 1999 VA examination report was added to the 
record which included a notation that the veteran had been 
diagnosed with major depression for which he was prescribed 
Zyban.  The etiology of his psychiatric disability was not 
reflected in the examination report.

On July 19, 1999, the veteran submitted a VA Form 21-4138 
which stated as follows:

"I wish to file a new claim for a new 
condition for depression.

Attached are my medical records from VAMC Loma 
Linda.

Please evaluate me as soon as possible."

In support of his claim, the veteran submitted VA clinical 
records reflecting a diagnosis of major depression on January 
17, 1999.  A mental health intake evaluation the next month 
indicated a diagnosis of major depressive disorder (MDD), 
"1st episode" with stressors consisting of loss of work 
secondary to foot and neck injuries.  It was noted that his 
MDD episode had been 9 months in duration.  

By means of a rating decision dated July 2000, the RO granted 
service connection for major depressive disorder as secondary 
to service connected disability, and assigned an initial 30 
percent rating effective to July 19, 1999.

The veteran subsequently appealed the RO's assignment of the 
July 19, 1999 effective date of award and, in support of his 
claim, he submitted a May 8, 1998 clinic record from 
McClellan Air Force Base (MAFB) which noted that the veteran 
was under stress and fear of reprisal from filing assault 
charges against a superior officer.  He displayed symptoms of 
anxiety with an inability to sleep and relax.  He was given 
an assessment of "Stress/Anxiety DO" with overwhelming 
feelings of persecution, and prescribed Klonopin.

The method for determining the effective date of award of 
service connection is set forth in 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400.  Generally, the applicable law indicates 
that, except as otherwise provided, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002).  If the original claim is received within one 
year from the date of release or discharge from active 
service, the effective date for an award of disability 
compensation will be the day following the date of discharge 
or release from active service.  38 U.S.C.A. § 5110(b) (West 
2002).

The veteran unquestionably filed his original claim for 
service connection for major depressive disorder as secondary 
to service connected disability by means of his VA Form 21-
4138 filing received on July 19, 1999.  This is the date of 
award utilized by the RO.  As this claim was filed several 
years after his discharge from service, the effective date of 
award cannot be earlier than the date of receipt of this 
application.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2003) (2003).  The veteran essentially 
argues that medical records of his psychiatric treatment 
prior to the effective date of award should be accepted as a 
formal or informal claim for service connection.  

The Federal Circuit Court of Appeals has held that 
38 U.S.C.A. § 5101(a) mandates that a claim must be filed for 
any type of benefit to accrue or be paid.  Jones v. West, 136 
F. 3d 1296, 1299 (Fed. Cir. 1998)  VA is required to look to 
all communications from a claimant which may be interpreted 
as applications or claims -- formal and informal -- for 
benefits.  In particular, VA is required to identify and act 
on informal claims for benefits.  38 C.F.R. § 3.155(a) 
(2003).  At the minimum, however, an informal claim must 
identify the benefit sought and must be in writing.  
Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999). 

The Board finds no statutory or regulatory language which 
supports the veteran's argument that VA had an affirmative 
duty to review his medical records, and raise a service 
connection claim sua sponte.  It is a well-settled principle 
that the mere presence of medical evidence showing treatment 
for a particular condition does not establish an intent on 
the part of a claimant to seek a claim of service connection.  
Brannon v. West, 12 Vet. App. 32, 25 (1998); KL v. Brown, 5 
Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 
35 (1993).  VA must interpret submissions broadly, but is not 
required to conjure up issues not raised by a claimant.  See 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  The 
regulatory exception allowing certain specified 
hospitalization and clinic records to be accepted as an 
informal claim for increase or to reopen only applies once a 
formal claim for compensation has been allowed or disallowed 
due to the fact that the disability was noncompensable in 
degree.  See 38 C.F.R. § 3.157(b) (2003).  

Accordingly, the Board finds that the veteran filed his 
original claim for service connection for major depressive 
disorder as secondary to service connected disability on July 
19, 1999, and that there is no basis in law for an earlier 
effective date of award.  The claim, therefore, is denied as 
a matter of law.


ORDER

An effective date earlier than July 19, 1999 for the award of 
service connection for major depressive disorder as secondary 
to service connected disability is denied.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



